


 
10.4
Guaranty of Medical Infusions Technologies Ambulatory Care Center, LLC in favor
of Globank Corp. dated as of July 29, 2008



GUARANTY OF MEDICAL INFUSION TECHNOLOGIES AMBULATORY
CARE CENTER, LLC


THIS GUARANTY (this “Guaranty”) dated July 29, 2008 is made by Medical Infusion
Technologies Ambulatory Care Center, LLC (the “Guarantor”), a Georgia limited
liability company, in favor of Globank Corp. (the “Lender”), a Nevada
corporation.


WHEREAS, Lender has agreed to make a loan in the principal amount of $500,000.00
to MIT Holding, Inc. (the “Borrower”) as provided in the promissory note between
Lender and Borrower dated the date hereof (the “Promissory Note”); and


WHEREAS, Lender has requested that Guarantor guarantee Borrower’s obligations
under the Promissory Note.


Accordingly the Guarantor agrees as follows:


SECTION 1. GUARANTY.


1.1 The Guaranty. The Guarantor hereby guaranties the full and punctual payment
and performance when due (whether at stated maturity, upon acceleration or
otherwise) of all amounts payable by, and all other obligations to be performed
by, the Borrower under the Promissory Note, whether now due or hereafter
arising. Upon failure by the Borrower to pay punctually any such payment, or to
perform punctually any such other obligations, the Guarantor shall forthwith on
demand pay the amount not so paid in immediately available funds at the place
specified in the Promissory Note or perform such obligations, as the case may
be.


1.2 Guaranty Unconditional. The obligations of the Guarantor hereunder shall be
irrevocable, unconditional and absolute without regard to:


(a) any extension, renewal, settlement, compromise, indulgence, waiver or
release in respect of any obligation of the Borrower or any other party thereto
under the Promissory Note;


(b) any modification or amendment of or supplement to the Promissory Note;


(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of the Borrower or any other party thereto under the
Promissory Note;


(d) any change in the corporate existence, structure or ownership of, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting,
the Borrower or its assets;


(e) any invalidity or unenforceability (for any reason) relating to or against
the Borrower or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower of (or to reduce or otherwise limit the
obligation of the Borrower to pay) any amount payable by the Borrower under the
Promissory Note; or
 
 

--------------------------------------------------------------------------------

 


(f) any exercise or failure to exercise by the Lender of any other rights or
remedies it may have under the Promissory Note or the exercise by the Lender of
its rights and remedies in any manner or order.


1.3 Discharge Upon Payment in Full: Reinstatement in Certain Circumstances. The
Guarantor’s obligations hereunder shall remain in full force and effect until
the amounts payable by the Borrower under the Promissory Note shall have been
paid in full. If at any time any amount payable by the Borrower under the
Promissory Note is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had not been made.


1.4 Waiver. The Guarantor irrevocably waives acceptance of this Guaranty,
presentment, demand, protest and notice, as well as any requirement that at any
time any action be taken by any person against the Borrower or any other person.


1.5 Subrogation. Upon making any payment hereunder, the Guarantor shall be
subrogated to the rights of the Lender, against the Borrower with respect to
such payment or amount; provided, however, that the Guarantor shall not enforce
any right or receive any payment by way of subrogation until all amounts payable
by the Borrower under the Promissory Note have been paid in full or the
obligations of the Borrower thereunder have terminated, whichever is earlier.


1.6 Stay of Acceleration. In the event that acceleration of the time for payment
of any amount payable by the Borrower under the Promissory Note is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms thereof shall nonetheless be
payable by the Guarantor under this Guaranty forthwith on demand.


1.7 Payment Guaranty: No Set-Off or Deductions. Guarantor hereby agrees that (a)
this Guaranty is a guaranty of payment and not of collection and (b) amounts
payable hereunder shall be paid when due, without set-off or reduction for any
reason whatsoever.


SECTION 2. GUARANTOR DEFAULT.


If Guarantor shall default in the timely performance of its obligations under
this Guaranty and such default shall be continuing, the Lender may proceed to
protect and enforce its rights by action at law, suit in equity or other
appropriate proceeding, whether for specific performance of any covenant
contained in this Guaranty or in aid of the exercise of any power granted
herein, or otherwise.


SECTION 3. MISCELLANEOUS.


3.1 Delay or Omission Not Waiver. No failure on the part of the Lender to
exercise, no delay in exercising, and no course of dealing with respect to any
right or remedy hereunder will operate as a waiver thereof; nor will any single
or partial exercise of any right or remedy hereunder preclude any other further
exercise of any other right or remedy. This Guaranty may not be amended or
modified except by written agreement of the Guarantor and the Lender.
 
 

--------------------------------------------------------------------------------

 


3.2 Notices and Demands. Every notice or demand under this Guaranty shall be in
writing and may be given by telecopy.


Every notice or demand shall be sent (which may be by courier service) as
follows:


If to the Guarantor:
37 W. Fainriont Avenue, Suite 202
Savannah, Georgia 31406


With a copy to:
Thomas S. Cullen, Esq.
P.O. Box 9848
200 East Saint Julian Street
Savannah, Georgia 31401


If to the Lender:
Globank Corp.
P.O. Box 4534
Lancaster, CA 93539


or to such other office as any party hereto shall from time to time specify in
writing to the other parties hereto. Any notice or demand sent by telecopy shall
be confirmed by letter dispatched as soon as practicable thereafter.


Every notice or demand shall, except as far as otherwise expressly provided by
this Guaranty, be deemed to have been received (provided it is received prior to
2 p.m. New York time; otherwise, it shall be deemed to have been received on the
next following Business Day), in the case of a telecopy, at the time of dispatch
thereof (provided further that if the date of dispatch is not a Business Day in
the locality of the party to whom such notice or demand is sent, it shall be
deemed to have been received on the next following Business Day in such
locality) and, in the case of a letter, at the time of receipt thereof.


3.3 Terms. The terms of this Guaranty shall be binding upon, and inure to the
benefit of, the Guarantor and the Lender and their respective successors and
assigns.
 
3.4 Governing Law. This Guaranty shall be deemed to be a contract made under the
laws of the State of Georgia and for all purposes shall be governed by and
construed in accordance with the laws of said State.


3.5 Consent to Jurisdiction: This Guaranty may be enforced in the federal or
state courts in the State of New York or in any other courts having
jurisdiction. The Guarantor hereby submits itself to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York and the courts of the State of New York located in the City and County
of New York for such purpose.
 
 

--------------------------------------------------------------------------------

 


3.6 Survivorship. If any term of this Guaranty and any other application thereof
shall be invalid or unenforceable, the remainder of this Guaranty and any other
application of such terms shall not be affected thereby.




3.7 Good Faith Obligation. Nothing in this Guaranty shall be construed as a
waiver or release of the obligation of the Lender to act in good faith in
accordance with the Uniform Commercial Code.


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
on the date first set forth herein.




MEDICAL INFUSION TECHNOLOGIES
AMBULATORY CARE CENTER, LLC
By: /s/ William C. Parker            
Name: William C. Parker
Title: President



 
 

--------------------------------------------------------------------------------

 
 